Title: From John Adams to the President of Congress, No. 48, 18 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris April 18th. 1780
     
     It is my Duty to transmit to Congress, as soon as Prudence will admit, every Thing which deserves Consideration, as having either a direct or an indirect tendency to Peace, or even to Negotiation for that important Object. The inclosed Letter has been transmitted to Paris in such a Channel, that I have Reasons to believe it was particularly intended for my Inspection. It is from a Gentleman, who, to do him Justice, has long expressed an earnest desire of Peace, but who nevertheless, has never yet reflected maturely enough upon the State of America, of Great Britain and of all Europe, to get into a right Way of thinking concerning the proper Means to his End. Congress will percieve it, from the Letter itself, in which it is obvious enough.
     The first remarkable Sentiment is “We must, at all Events support our national Honor, by the most vigorous Exertions, without shrinking: but surely, in such a complicated War, as this is, if we can make any equitable Offers of Treaty to any of the Parties, common Prudence calls upon Us, to use our Endeavors, to unravel by Negotiation, the Combination of Powers now acting against Us.” In this Paragraph, I see the manifest Marks of a Mind that has not yet mastered its Subject. True Policy would have omitted every thing in this Letter, which should call up to the Minds of the People, the Ideas of National Honor. Every Man in the World, who is thoroughly acquainted with the Subject, knows, that Great Britain never can obtain a Peace, without a Diminution of her Honor and Dignity. It is impossible without Miracles, and therefore the Englishman who undertakes to plan for Peace, must be convinced of this and take it into his Plan, and consequently should avoid with the utmost Caution every Word, which should excite these Ideas in the Minds of the People. For People cannot bear the Ideas of national Disgrace. They stir Passions which make them mad.
     He should have avoided with equal Solicitude, every Insinuation of a design to unravel by Negotiation, the Combination of Powers, now acting against Great Britain. This Combination, is in fact, much more extensive, much more universal, and formidable, than the Letter writer had any Idea, or Suspicion of. But if it had been no more extensive than France, Spain and America, the Impracticability of unravelling it, ought to have been too obvious and too clear; for the Writer to have thrown out this Sentiment. By it, he proposes by Negotiation to bring those to dishonour themselves, who have certainly no Occasion for it, at the same time that he stimulates others to cherish and preserve their Honor, who have already lost it, and under an absolute Necessity, sooner or later of sacrificing it. By this Means, he only puts the Confederates more upon their Guard, and renders the Attainment of his professed Object, Peace, impossible.
     The next Solecism in Politicks, that he commits, is undertaking to vindicate America from the Charge of having sought and formed this Confederacy. America wanted no such Vindication. It is folly to suppose it a Fault, for all Mankind will agree, even his Correspondents themselves, that it was Wisdom and Virtue. Surely another Turn must be given to popular Ideas, before they will be brought to petition for Peace.
     Nor do I think, it was prudent in him to hold up, that America had proceeded with Regret and Reluctance to the Treaty. That this is true I know and feel to this very Moment: for although I had no such Reluctance myself, those Gentlemen with whom I had the Honor to sit in Congress at the time will remember that I had very good Reasons to be sensible that others had. But, how well soever he might be informed of the Fact, and from what Source soever he might draw his Information, it was bad Policy in him to hold it up, because he ought to have been equally sure, that America has now no Reluctance to the Treaty, nor any Inclination to violate it. He ought not therefore to have held up a Hope of this to the People.
     Neither ought he to have flattered the People with Hopes, that America would not form any perpetual Alliance with France, nor that their limited Alliance might be satisfied and discharged. The Alliance already made is limited it is true, to a certain Number of Articles, but not limited in its Duration. It is perpetual; and he had no Grounds to sooth the People with Hopes either that France would give up any of the Articles of the Treaty, or that America would violate them.
     He ought also to have avoided his Insinuations, that America has been so much harrassed by the War. This is an Idea too refreshing to the present Passions of the People of England, that instead of tending to dispose them to Peace, it only revives their Hopes of Success, and inflames their Ardour for War. That America has been harrassed by the War, is true, and when was any Nation at War without being so? especially when did any Nation undergo a Revolution in Government and sustain a War at the same time without it? Yet after all America has not been so much harrassed, or distressed, or terrified, or panic struck from the Beginning, as Great Britain has been, several times in the Course of it.
     But the most exceptionable Passage of all is this. “It is apparent to all the World, that France might long ago, have put an End to that part of the War, which has been most distressing to America, if She had chosen so to do. Let the whole System of France be considered, from the very Beginning, down to the late Retreat from Savannah, and I think it is impossible to put any other Construction upon it, but this, viz, that it has always been the deliberate Intention and Object of France, for purposes of their own, to encourage the Continuation of the War in America, in Hopes of exhausting the Strength and Resources of this Country, and of depressing the rising Power of America.”
     Upon this Paragraph, I scarcely know what Remarks to make. But after deliberating upon it, as patiently and maturely as I can, I will clearly write my Opinion of it, for my Obligations to Truth, and to my Country are antecedent and superior to all other Ties.
     I am clearly and fully of Opinion then, that the Fact is true, that France might have put an End to that part of the War, which has been most distressing to America: and I certainly knew that the means were extreamly simple and obvious, and that they were repeatedly proposed and explained and urged to the Ministry; and I should have had a terrible Load of Guilt of Negligence of my Duty upon my Conscience if it had not been done, while I had the Honor of a Commission to this Court. But when the Letter Writer proceeds so far as to say, that it was to encourage the Continuance of the War, in Order to exhaust the Strength and Resources of Great Britain, I cannot accompany him, much less can I join with him in the Opinion, that it was to depress the rising Power of America.
     I believe on the contrary, that France has not wished a Continuance of the War, but that She has wished for Peace. The War has been attended, with too much Loss and Danger to France, to suppose that She wished its Continuance, and if She did not wish its Continuance at all, She could not wish it to depress the Power of America.
     She could not wish it, in my opinion, for this End, because it is not the means to this End. It has a contrary Tendency. The longer this War is continued in America, the more will Americans become habituated to the Characters of the Soldier and the Marine. Military Virtues and Talents and Passions will gain Strength, and additional Activity every Year, while the War lasts, and the more these Virtues, Talents and Passions are multiplied, the deeper will be the Foundations of American Power be laid, and the more dangerous will it become, to some or other of the Powers of Europe, to France as likely as any other, because it will be more likely to be ambitious, enterprising and to aspire at Conquests by Sea and Land.
     This Idea however, deserves to be considered, with all the Attention that Americans can give it. Although I am convinced by every thing I see, and read and hear, that all the Powers of Europe, except perhaps the House of Austria, and I am not very clear in that Exception, rejoice in the American Revolution, and consider the Independence of America as for their Interest and Happiness, in many Points of View, both respecting Commerce and the Ballance of Europe, yet I have many Reasons to think that not one of them, not even Spain nor France, wishes to see America rise very fast to Power. We ought therefore to be cautious how we magnify our Ideas and exaggerate our Expressions of the Generosity and Maganimity of any of these Powers. Let us treat them with Gratitude, but with Dignity. Let us remember what is due to ourselves and our Posterity, as well as to them. Let us above all things, avoid as much as possible, entangling ourselves with their Wars or Politicks. Our Business with them and theirs with Us, is Commerce, not Politicks, much less War. America has been the Sport of European Wars and Politicks long enough.
     I think, however, that this Letter Writer, was very much mistaken in his Judgment, when he threw out this Language of his. It could be meant only to excite a Jealousy and a Quarrel between France and America, or rather, to feed the Yorkshire People, and the People of England with a Hope of exciting such a Quarrel. This is not the Way to come at Peace. They will never succeed in such a Plan, and every attempt towards it is false Policy.
     The next Mistake is the Idea of a Reconciliation and federal Union with America. This must be intended to seperate Us from our Allies, which this Gentleman ought, before now, to have known is totally impracticable.
     I have very little more Relish for the Notion of a Truce. We are in a safer Way at War. We cannot make a Truce without France. She will never consent that We should make a Truce, unless She makes Peace: and such Alterations may be made in the Constitutions of the Courts of France and Spain, and in the other Courts and political Connections in Europe, before the Expiration of the Term of the Truce, that it would be attended with too much hazard to Us. Neither France nor Spain, nor the other Powers of Europe might, after a Truce, be ready to go to War again: unforeseen Divisions may be excited among ourselves by artful Emissaries from England. We are going on now in the sure and certain Road: if we go out of it, We may be lost.
     Upon the whole; I think that this Letter Writer should have stated the true Situation of Europe, of Great Britain, Ireland and America.
     From this State, his immediate Conclusion should have been, open Conferences for Peace: make Peace with all the World upon the best Terms You can—this is the only Chance You have for Salvation.
     It must come to this, very soon; otherwise, there will be a total Dissolution of the British Empire.
     I have the Honor to be, with the greatest Respect and Esteem, Sir, your most obedient and most humble Servant,
     
      John Adams
     
    